Citation Nr: 1400975	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that in the Veteran's January 2012 substantive appeal (via a VA form 9), the Veteran requested a hearing before at member of the Board in Washington, D.C.  However, in an April 2013 letter, the Veteran's representative, on his behalf, withdrew the prior request for Board hearing.  


FINDING OF FACT

Since the July 7, 2009 effective date of the grant of service connection, the Veteran's left knee disability has been manifested by pain, and limitation of motion to, at most, 110 degrees of flexion and 2 degrees of extension with no objective findings of instability.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The Veteran's service medical records show treatment for left knee pain and diagnosis of chondromalacia of the left knee.  

In a June 2009 treatment letter, J. G. Piontek, M.D., stated that the Veteran complained of pain that had worsened recently and that he had occasional crepitation, but no obvious swelling.  Examination of the knee revealed tenderness over the patella.  He did not detect any crepitation.  The Veteran had full extension, flexion was to 120 degrees, and the Veteran's knee was stable.  X-rays showed narrowing of the lateral patellofemoral articulation and the physician diagnosed patellofemoral degenerative joint disease.  The Veteran was given an injection in his left knee and sent for physical therapy.  In an August 2009 follow-up note, the Veteran reported the knee was feeling fine, he was no longer having difficulty with stairs or bending due to the physical therapy.  On examination, the physician noted good extension and flexion, no swelling, tenderness, or crepitation.  

At a January 2010 VA general medical examination, the Veteran reported that after separation from military service his knee ached all the time.  The Veteran reported a dull pain in his left knee with a 4/10 pain level that increases with going up stairs..  He said there was weakness, but denied stiffness, instability, giving way, locking, lack of endurance, effusion, and episodes of dislocation or subluxation.   The Veteran did not report symptoms and signs of inflammation or additional flare-ups.   The Veteran does not use an assistive device.  The knee disability does not affect activities of daily living and his job as a car salesman is occasionally affected.  There is no limitation on regular walking and no limitation on standing if he tolerates the pain.  On physical examination, range of motion revealed flexion to  130 degrees and 0 degrees of extension.  There was no evidence of pain at rest or on range of motions.  The Veteran had normal gait.  There was no evidence of edema, effusion, instability, tenderness, redness, abnormal movement, guarding of movement, deformity, malalignment or drainage.   No ankylosis was noted.  Upon repetitive movement there was no loss of joint function on account of pain, fatigue, weakness, lack of endurance or incoordination.  The diagnosis was osteoarthritis of the left knee.  

In his April 2010 notice of disagreement, the Veteran stated that his left knee had considerably worsened and he was dragging his left leg slightly when walking.  He said that it was affecting his job because he had to walk for hours at a time as a car salesman.  In a January 2012 Form 9, the Veteran stated that he was unable to stand for long periods or walk long distances.  

In a January 2012 treatment letter, Dr. Piontek noted that the Veteran sought treatment because he felt he was walking awkwardly and was having difficulty standing and walking over a full day.  The Veteran had gone to wearing softer-heeled shoes and these have helped quite a bit.  Examination of the left knee revealed no swelling.  There was tenderness on compression of the patella.  X-rays showed marked narrowing of the lateral patellofemoral space with lateral patellofemoral osteophytes.  The Veteran had flexion to 110 degrees.  He extended fully.  His left knee was stable.  The doctor stated that the Veteran's problems were primarily related to degenerative joint disease of the patellofemoral joint.  The Veteran was referred for physical therapy.  After a course of physical therapy from January to February 2012, the Veteran reported that his flexibility was increased and his pain was decreased.  A February 2012 therapy discharge summary reflects that the Veteran had flexion to 130 degrees and extension to 2 degrees.  He was prescribed and fit for custom shoe orthotics to assist him while standing long hours for work.  

In an April 2012 statement, the Veteran reported that his knee pain was worse and he was prescribed shoe inserts to assist with his gait due to his knee disability.  

An October 2012 VA knee examination report reflects that the Veteran stated he had increased knee pain with walking and climbing stairs.  He reported flare-ups as a result of walking or standing.  Gait was noted as normal.   On physical examination, the Veteran's flexion was to 130 degrees with no objective evidence of painful motion.  His extension was to 0 degrees with no objective evidence of painful motion.  After repetitive use testing his flexion was to 120 degrees and extension was 0 degrees.  Functional loss after repetitive use was noted as less movement than normal.  There was no pain, tenderness, instability, or subluxation found on examination.  The examiner noted that the Veteran uses orthotics to aid in alignment during ambulation.  An October 2012 x-ray compared to a January 2010 x-ray showed no significant changes.  The impression was slightly reduced patellofemoral joint space and mild spurs.  No other bony or joint abnormalities were seen.  The functional impact noted was that the Veteran works in car sales and is on his feet much of the time; he knee becomes painful during ambulation.  

The Veteran is currently assigned a 10 percent rating for his service-connected left knee disability pursuant to Diagnostic Codes 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2013).

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a (2013).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a , Plate II (2013). 

A 10 percent rating is assigned for slight impairment due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment due to recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2013).

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704  (1998).  Separate ratings under for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990  (2004). 

Considering the objective medical evidence of record in light of the above criteria, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted. 
First addressing limited motion, the Board notes that the evidence reveals that the Veteran has had flexion of the left knee, limited at most to 110 degrees, which would not warrant a compensable rating under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees on most examinations, with a single finding of extension to 2 degrees, and a compensable rating under Diagnostic Code 5261 is also not warranted. That is so even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40 , 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).   Although pain may cause functional loss, pain in and of itself does not constitute functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The evidence simply does not demonstrate measurable functional loss that would equate to a loss of flexion or extension that would support the assignment of a higher disability rating.  

Thus, the Board finds that no more than a 10 percent rating is warranted for the Veteran's left knee disability due to X-ray evidence of arthritis with a noncompensable limitation of motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  Accordingly, because there are not two or more major or minor joints involved, and because the Veteran is only service-connected for one knee, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under this code.

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability, but finds that no initial higher rating is assignable.  The Veteran has not been diagnosed with ankylosis of the left knee, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a  (2013).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, none of the VA examination reports or private medical records have reflected any findings of instability in the Veteran's left knee. Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability. 

Additionally, the Board finds that at no point since the effective date of service connection has the Veteran's service-connected left knee disability been shown to be so exceptional or unusual as to warrant the referral for consideration of the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  In this regard, the evidence does not show an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not show that the Veteran has been hospitalized for her service-connected left knee disability.   There is no objective evidence revealing that her condition caused marked interference with employment, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left knee disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met.  Thun v. Peake, 22 Vet. App. 111   (2008) (threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Under these circumstances, the Board must conclude that the criteria for an initial rating in excess of 10 percent for compensable rating for left knee degenerative joint disease have not been met at any point since the effective date of the grant of service connection.  Therefore, there is no basis for any staged rating and the claim for an initial rating in excess of 10 percent for left knee degenerative joint disease    must be denied.  The preponderance of the evidence is against assignment of any higher rating, and the claim is denied.  38 U.S.C.A § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

An initial rating in excess of 10 percent for left knee degenerative joint disease is denied.  



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


